

117 S310 IS: PPP Access for Rural Hospitals Act
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 310IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Mr. Wicker (for himself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to include hospitals serving rural areas or areas of persistent poverty in the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the PPP Access for Rural Hospitals Act. 2.Inclusion of critical care hospitals in the paycheck protection program(a)Eligibility of hospitals with more than one physical locationSection 7(a)(36)(D)(iii)(I) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iii)(I)) is amended by striking beginning with 72 and inserting the following: beginning with 72 (or, in the case of a critical care hospital, is assigned a North American Industry Classification System code beginning with 62).(b)Waiver of affiliation rulesSection 7(a)(36)(D)(iv)(I) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iv)(I)) is amended by striking beginning with 72 and inserting the following: beginning with 72 (or, in the case of a critical care hospital, is assigned a North American Industry Classification System code beginning with 62).(c)Critical care hospitals definedSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended by adding at the end the following:(ix)Critical care hospital definedIn this subparagraph, the term critical care hospital means—(I)a hospital (as defined in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e))) that—(aa)is located in a county (or equivalent unit of local government) in a rural area, as defined in section 1886(d)(2)(D) of such Act (42 U.S.C. 1395ww(d)(2)(D));(bb)is treated as being located in a rural area pursuant to section 1886(d)(8)(E) of such Act (42 U.S.C. 1395ww(d)(8)(E)); or(cc)for the most recent cost reporting period under section 1886(d) of such Act (42 U.S.C. 1395ww(d)), received an additional payment under section 1886(d)(5)(F) of such Act (42 U.S.C. 1395ww(d)(5)(F)); and(II)a nonprofit or public critical access hospital, as defined in section 1861(mm)(1) of the Social Security Act (42 U.S.C. 1395x(mm)(1))..